DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 8, 2022 has been entered.

Election/Restrictions
Applicant elected without traverse Group I (surgical kit comprising guide pin and reamer) in the reply filed on August 3, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the surgical drill driver configured to, using a chuck of the surgical drill driver, coupled to the first guide pin, advance the first guide pin into a body of the patient must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 20 require the limitation that the flexible distal portion is always flexible at any temperature” which is not mentioned in the written description. Furthermore, this potentially defies laws of physics for the material the pin is made of. At very hot temperatures the pin will melt and at very cold temperatures, especially absolute zero, the material will become completely stiff and if attempted to bend, would shatter.
For purposes of Examination “any temperature” is going to be generally understood to mean any temperature in a general range typically found in a patient’s body as well as temperatures experienced within an operating room which might roughly be 50 degrees Fahrenheit to 120 degrees Fahrenheit.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 14-15, 18-19, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg (US 2012/0197396), in view of Norman (US 5902306).
Claim 1, Berg discloses a surgical kit (Figs. 1-7; paragraph [0020]), comprising: a first guide pin (Figs. 1-3) configured for use in a surgical procedure performed on a particular patient (Figs. 1-3; abstract), the first guide pin having a rigid proximal portion (Fig. 1; 12) and a flexible distal portion (14), wherein the rigid proximal portion of the first guide pin is configured to be advanced through a tissue opening adjacent to a femur of the patient, across an intra-articular space of the patient, and into a femoral tunnel such that the flexible distal portion of the first guide pin extends across the intra-articular space and extends out of the tissue opening (Figs. 1-7; paragraph [0020]), wherein the flexible distal portion of the first guide pin is configured to be bent within the intra-articular space such that the rigid proximal portion of the first guide pin extends at a non-zero angle relative to the flexible distal portion of the first guide pin (Figs. 1-7; paragraph [0020]); a cannulated reamer (paragraph [0020]), the cannulated reamer being configured to be advanced over the flexible distal portion of the first guide pin and to extend across the intra-articular space to position a proximal tip of the reamer in contact with the femur (paragraph [0020]); and a surgical drill driver (paragraph [0030]) configured to advance the first guide pin into a body of the patient (paragraph [0030]).
Berg does not disclose (i) the flexible distal portion forming at least half of a total longitudinal length of the first guide pin and (ii) while Berg mentions a specific type of driver that most people familiar in the art would recognize has all the features required by the claimed surgical drill driver the Examiner was unable to locate a good document showing all the parts of the driver with a verifiable date to ensure it is prior art.
In regards to (i), it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the length of both portions so that the flexible portion forms at least half of the entire length, since Berg discloses making a hybrid solid-flexible wire pin by joining a solid leading portion and a flexible trailing portion, or by adjusting the properties of a unitary pin as desired, which indicates that it would be within the knowledge of a person of ordinary skill in the art to select the relative lengths of the leading and trailing portions, as variables for making the pin, based upon the art recognized functions and results of the leading and trailing portions when comprising a pin , for example, for forming an anteromedial femoral tunnel (see pages 4-8 of the PTAB decision filed April 20, 2022).
In regards to (ii), Norman teaches a surgical drill driver (Fig. 1) configured to, using a chuck (34) of the surgical drill driver coupled to a guide pin (38), advance the guide pin into a body of a patient (Fig. 1; col. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the surgical drill driver, as taught by Norman, to the system of Berg, since this is a well-known pin driver that can drive the pin into a body of a patient (Fig. 1; col. 3). 
Claim 2, Berg in view of Norman disclose the kit of claim 1, Berg also discloses wherein at least the flexible distal portion of the first guide pin is formed of a selectively stiffenable material (paragraph [0017]).
Claim 4, Berg in view of Norman disclose the kit of claim 2, Berg also discloses wherein the flexible distal portion of the first guide pin is formed of the selectively stiffenable material and the proximal rigid portion of the first guide pin is not formed of the selectively stiffenable material (Figs. 1-3; paragraphs [0012]-[0017]). 
Claim 5, Berg in view of Norman disclose the kit of claim 1, Berg also discloses wherein the rigid proximal portion of the first guide pin and the flexible distal portion of the first guide pin are integrally formed (paragraphs [0012]-[0019]; “integrally formed” can be defined as broad as formed together as a unit or formed in a way to work as a unit).
Claim 6, Berg in view of Norman disclose the kit of claim 1, Berg also discloses wherein the rigid proximal portion of the first guide pin and the flexible distal portion of the first guide pin are separate elements, a proximal end of the flexible distal portion of the first guide pin being configured to attach to a distal end of the rigid proximal portion of the first guide pin to form the first guide pin (paragraphs [0012]-[0019]).
Claim 14,  Berg in view of Norman disclose the kit of claim 1.
However, they do not disclose the rigid proximal portion of the first guide pin forming less than about 10% of the total longitudinal length of the first guide pin.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the length of both portions so that the rigid portion is less than about 10% of the total length of the pin, since Berg discloses making a hybrid solid-flexible wire pin by joining a solid leading portion and a flexible trailing portion, or by adjusting the properties of a unitary pin as desired, which indicates that it would be within the knowledge of a person of ordinary skill in the art to select the relative lengths of the leading and trailing portions, as variables for making the pin, based upon the art recognized functions and results of the leading and trailing portions when comprising a pin , for example, for forming an anteromedial femoral tunnel (see pages 4-8 of the PTAB decision filed April 20, 2022).
Claim 15, Berg in view of Norman disclose the kit of claim 14, Berg also discloses wherein the rigid proximal portion of the first guide pin includes a penetrating proximal tip (Fig. 1; 28) \configured to penetrate at least one of tissue and bone (Figs. 1-7; paragraphs [0029]-[0030]).
Claim 18, Berg in view of Norman disclose the kit of claim 1, Berg also discloses wherein the first guide pin is non-cannulated (Figs. 1-7).
Claim 19, Berg in view of Norman disclose the kit of claim 1, Berg also discloses wherein the reamer has a total longitudinal length that is less than the total longitudinal length of the guide pin (page 14 of PTAB decision states that it would cause damage if the reamer were longer than the guide pin). Furthermore, the Examiner maintains that it is reasonable to call the cutting head “the reamer.” Berg discloses a cutting device (Fig. 7; 50) that has a shaft (portion that 50 points to) and a reamer (the enlarged cutting head close to where 102 points), wherein the reamer has a total longitudinal length (length of the enlarged cutting head, i.e. the reamer, i.e. the part that actually does the reaming) that is less than the total longitudinal length of the guide pin (Fig. 7).
Claim 30, Berg in view of Norman disclose the kit of claim 1, Norman also discloses wherein the surgical drill driver is configured to , using the chuck of the surgical drill driver coupled to the reamer, advance the reamer into the body of the patient (col. 1, lines 16-25, col. 3, lines 19-55).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg (US 2012/0197396), in view of Norman (US 5902306), in further view of Thelen et al. (US 2007/0225721; “Thelen”).
Claim 3, Berg in view of Norman discloses the kit of claim 2, as noted above.
However, Berg in view of Norman does not disclose the entire guide pin being made of the selectively stiffenable material.
Thelen teaches making a guide wire entirely out of selectively stiffenable material (paragraph [0140]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the entire guide pin of Berg out of a selectively stiffenable material in order to allow the different parts of the pin to be straightened and bent when desired (paragraph [0140]).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg (US 2012/0197396), in view of Norman (US 5902306), in further view of Paulos et al. (US 2006/0253081; “Paulos”).
Claim 16, Berg in view of Norman disclose the kit of claim 1, wherein Berg mentions the guide pin to have a flexible distal portion, but only mentions it being made of shape memory material (paragraph [0009]). Whereas, Norman mentions a guide pin that is made of “relatively” rigid wires made of stainless steel (col. 1, line 16-26). The teaching of Norman along with a general understanding of surgical guide wires does seem to teach a guide pin with a flexible distal end made of non-shape memory material, but one could nit-pick that “relatively rigid” does not mean the wire is flexible.
Therefore, Paulos clearly teaches making a guide pin having a flexible distal portion (paragraph [0008]) at a range of temperatures that is common during a typical knee surgery; and the flexible distal portion of the guide pin is formed of a flexible, non-shape memory material that allows the flexible distal portion of the guide pin to bend without breaking (paragraph [0008]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flexible distal portion of the guide pin of Berg in view of Norman, out of flexible a non-shape member material, as taught by Paulos, since this is a common material that guide wires can be made of to allow for flexibility (paragraph [0008]). Substituting one particular flexible material for another yields predictable results. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Even the Applicant’s disclosure suggests that whether the distal portion is shape-memory material or not, it would work for the intended use (PGpub paragraph [0030]).

Claims 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg (US 2012/0197396), in view of Norman (US 5902306), in further view of Schmieding (US 2004/0176771).
Claim 17, Berg in view of Norman disclose the kit of claim 1.
However, Berg in view of Norman does not disclose the first guide pin being cannulated.
Schmieding teaches using a cannulated guide pin (paragraph [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the guide pin of Berg cannulated, as taught by Schmieding, in order to allow for other instruments/devices to be passed therethrough (paragraph [0034]).

Claims 20-24 and 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg (US 2012/0197396), in view of Paulos et al. (US 2006/0253081; “Paulos”).
Claim 20, Berg discloses a surgical kit (Figs. 1-7; paragraph [0020]), comprising: a guide pin (Figs. 1-3) having a rigid proximal portion (Fig. 1; 12) and a flexible distal portion (14), wherein the rigid proximal portion of the guide pin is configured to be advanced through a tissue opening adjacent to a femur, across an intra-articular space, and into a femoral tunnel such that the flexible distal portion of the guide pin extends across the intra-articular space and extends out of the tissue opening (Figs. 1-7; paragraph [0020]), wherein the flexible distal portion of the guide pin is configured to be bent within the intra-articular space such that the rigid proximal portion of the guide pin extends at a non-zero angle relative to the flexible distal portion of the guide pin (Figs. 1-7; paragraph [0020]), and wherein the flexible distal portion is always flexible (Figs. 1-7; paragraphs [0027]-[0029]); and a cannulated reamer (paragraph [0020]), the cannulated reamer being configured to be advanced over the flexible distal portion of the guide pin and to extend across the intra-articular space to position a proximal tip of the reamer in contact with the femur (paragraph [0020]).
While it is possible that Berg does teach the flexible distal portion always being flexible at any normal temperature that may be applied to it (note how PTAB mentioned that Steiner along with Berg seems to state that the flexible portion could be heated or cooled and go from flexible to less flexible, which means that it would still be flexible regardless the temperatures that cause it to go between different states), it is a moot point.
Paulos clearly teaches making a guide pin having a flexible distal portion (paragraph [0008]) made of a material (paragraph [0008]) that will remain flexible at a range of temperatures that is common during a typical knee surgery; 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flexible distal portion of the guide pin of Berg, out of flexible a non-shape member material, as taught by Paulos, since this is a common material that guide wires can be made of to allow for flexibility (paragraph [0008]). Substituting one particular flexible material for another yields predictable results. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Even the Applicant’s disclosure suggests that whether the distal portion is shape-memory material or not, it would work for the intended use (PGpub paragraph [0030]).
Claim 21, Berg in view of Paulos discloses the kit of claim 20.
Berg does not disclose the rigid proximal portion forming at least half of a total longitudinal length of the guide pin. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the length of both portions so that the rigid proximal portion forms at least half of the entire length of the guide pin, since Berg discloses making a hybrid solid-flexible wire pin by joining a solid leading portion and a flexible trailing portion, or by adjusting the properties of a unitary pin as desired, which indicates that it would be within the knowledge of a person of ordinary skill in the art to select the relative lengths of the leading and trailing portions, as variables for making the pin, based upon the art recognized functions and results of the leading and trailing portions when comprising a pin , for example, for forming an anteromedial femoral tunnel (see pages 4-8 of the PTAB decision filed April 20, 2022). Also, it would have been obvious to have discovered the optimum values of the relative lengths of the rigid proximal portion and the flexible distal portion as compared to the total length of the guide pin, by routine experimentation, because such relative lengths are result-effective variables (PTAB decision page 22).
 Claim 22, Berg in view of Paulos discloses the kit of claim 20.
Berg does not disclose the flexible distal portion forming at least half of a total longitudinal length of the guide pin. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the length of both portions so that the flexible distal portion forms at least half of the entire length of the guide pin, since Berg discloses making a hybrid solid-flexible wire pin by joining a solid leading portion and a flexible trailing portion, or by adjusting the properties of a unitary pin as desired, which indicates that it would be within the knowledge of a person of ordinary skill in the art to select the relative lengths of the leading and trailing portions, as variables for making the pin, based upon the art recognized functions and results of the leading and trailing portions when comprising a pin , for example, for forming an anteromedial femoral tunnel (see pages 4-8 of the PTAB decision filed April 20, 2022). Also, it would have been obvious to have discovered the optimum values of the relative lengths of the rigid proximal portion and the flexible distal portion as compared to the total length of the guide pin, by routine experimentation, because such relative lengths are result-effective variables (PTAB decision page 22). 
Claim 23, Berg in view of Paulos discloses the kit of claim 20. Berg also discloses wherein the rigid proximal portion and the flexible distal portion are integrally formed (paragraphs [0012]-[0019]; “integrally formed” can be defined as broad as formed together as a unit or formed in a way to work as a unit).
Claim 24, Berg in view of Paulos discloses the kit of claim 20, Berg also discloses wherein the rigid proximal portion and the flexible distal portion are separate elements, a proximal end of the flexible distal portion being configured to attach to a distal end of the rigid proximal portion to form the guide pin (paragraphs [0012]-[0019]).
 Claim 26, Berg in view of Paulos discloses the kit of claim 20, Berg also discloses wherein the guide pin is non-cannulated (Figs. 1-7).
Claim 27, Berg in view of Paulos disclose the kit of claim 20, Berg also discloses wherein the reamer has a total longitudinal length that is less than the total longitudinal length of the guide pin (page 14 of PTAB decision states that it would cause damage if the reamer were longer than the guide pin). Furthermore, the Examiner maintains that it is reasonable to call the cutting head “the reamer.” Berg discloses a cutting device (Fig. 7; 50) that has a shaft (portion that 50 points to) and a reamer (the enlarged cutting head close to where 102 points), wherein the reamer has a total longitudinal length (length of the enlarged cutting head, i.e. the reamer, i.e. the part that actually does the reaming) that is less than the total longitudinal length of the guide pin (Fig. 7).
Claim 28, Berg in view of Paulos disclose the kit of claim 20, wherein Berg mentions the guide pin to have a flexible distal portion, but only mentions it being made of shape memory material (paragraph [0009]). 
Paulos teaches making a guide pin having a flexible distal portion (paragraph [0008]) formed of a flexible, non-shape memory material that allows the flexible distal portion of the guide pin to bend without breaking (paragraph [0008]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flexible distal portion of the guide pin of Berg in view of Norman, out of flexible a non-shape member material, as taught by Paulos, since this is a common material that guide wires can be made of to allow for flexibility (paragraph [0008]). Substituting one particular flexible material for another yields predictable results. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Even the Applicant’s disclosure suggests that whether the distal portion is shape-memory material or not, it would work for the intended use (PGpub paragraph [0030]).

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg (US 2012/0197396), in view of Paulos et al. (US 2006/0253081; “Paulos”), in further view of Schmieding (US 2004/0176771).
Claim 25, Berg in view of Paulos disclose the kit of claim 20.
However, Berg in view of Paulos does not disclose the first guide pin being cannulated.
Schmieding teaches using a cannulated guide pin (paragraph [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the guide pin of Berg cannulated, as taught by Schmieding, in order to allow for other instruments/devices to be passed therethrough (paragraph [0034]).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg (US 2012/0197396), in view of Norman (US 5902306), in further view of Amato et al. (US 2010/0004691; “Amato”).
Claim 29, Berg in view of Norman disclose the kit of claim 1.
However, they do not disclose the kit having multiple guide pins with differing flexible and rigid portion lengths.
Amato teaches a kit that has various guide wires in a kit (paragraph [0035]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a variety of guide wires, as taught by Amato, to the kit of Berg in view of Norman, in order to have more choices and be able to get the right size device for the procedure.
Also, as noted above, it would have been obvious to have discovered the optimum values of the relative lengths of the rigid proximal portion and the flexible distal portion as compared to the total length of the guide pin, by routine experimentation, because such relative lengths are result-effective variables (PTAB decision page 22).

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg (US 2012/0197396), in view of Norman (US 5902306), in further view of Hoegerle (US 8029510).
Claim 30, Berg in view of Norman disclose the kit of claim 1. Norman teaches a drill that has the capability of connecting to any wire-like tool which includes drills (col. 1, lines 16-25, col. 3, lines 19-55). Norman does not go into great detail on this feature.
Hoegerle teaches a universal driver that can work with multiple tools (col. 6, lines 19-25; col. 8, line 37-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a universal driver, as taught by Hoegerle, in the kit of Berg in view of Norman, so there is just one driver that can operate all the different tools (col. 6, lines 19-25).

Response to Arguments
Applicant’s argument that Berg fails to disclose that the trailing portion 14 of the pin 10 is always flexible at any temperature has been fully considered, and is not persuasive. As noted by the PTAB, Nitinol material can go from being flexible to less flexible even when the temperature changes to make the wire change it state and always retains some amount of flexibility (page 11 of PTAB decision). Regardless, as a backup, and getting more to the crux of the invention that the material of the Applicant’s flexible distal portion is something other than nitinol, the rejection above utilizes teachings from Paulos to teach a flexible non-shape memory material that may be more in line with what the Applicant’s flexible distal portion is made of which give it the properties of being flexible at a wide range of temperatures.
In response to Applicant’s argument that Berg is silent as to a surgical drill driver, the Examiner respectfully disagrees. Paragraph [0030] clearly mentions the use of a driver. As mentioned above, Berg does not give the details of that particular driver. Upon searching for this particular driver, the Examiner was unable to find documentation of the driver with a valid prior art date, so it was found that Norman taught features required by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775